PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/387,971
Filing Date: 6 Mar 2012
Appellant(s): Rau et al.



__________________
Jon E. Gordon 55,217
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 1, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/10/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112(d)
(A) Claim 101 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Double Patenting
(B) Claims 95-98, 101 and 109 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9138462; over claims 1-24 of U.S. Patent No. 9457066; over claims 1-50 of U.S. Patent No. 9265723; and over claims 1-26 of U.S. Patent No. 9133276. 

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claim Rejections - 35 USC § 112(d)
The rejection of claims 95-98 and 102-107 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn. (Please note that claim 101 was rejected for two different reasons in the Non-Final Rejection of 9/10/2020—the rejection surrounding the C* core is withdrawn, but the rejection regarding the backbone moieties being required to be linked together through a crosslinker is maintained).  

(2) Response to Argument
(A) Regarding the rejection of claims 95-98 and 102-107 under 35 USC 112(d), Appellant’s arguments (pp. 7-9) are persuasive. In the Non-Final rejection the examiner had mistakenly interpreted C* to be a branching core that consisted of oligoalcohol or polyalcohol which would not permit a quaternary carbon core. Reviewing appellant’s arguments makes it clear, however, that appellant intends C* to be a generic core where the branches consist of oligoalcohol or polyalcohol. Thus, the rejections of claims 95-98 and 102-107 are withdrawn as noted above. 
However, the rejection of claim 101 under 35 USC 112(d) is maintained. Appellant argues on p. 8 of the Appeal Brief that because claim 101 merely further limits the crosslinker moieties that claim 91 recites that the rejection of claim 101 for being in imporper dependent form is not warranted. This argument is not persuasive. 
Claim 101 ultimately depends from claim 91. Claim 91 utilizes the closed transitional phrase “consisting” with respect to the hydrogel. Claim 91 has the limitation crosslinker moieties, each crosslinker moiety being terminated by at least two of the hydrolytically degradable bonds”. Claim 101 recites the limitation “wherein the backbone moieties are linked together through crosslinker moieties which have the following structure:

    PNG
    media_image2.png
    80
    243
    media_image2.png
    Greyscale
wherein q is an integer from 3 to 100.
It is clear claim 101 refers to the same backbone moieties as claim 91 from the use of the language “the backbone moieties”. But there is no reason to assume the crosslinker moieties of claim 101 are the crosslinker moieties of claim 91 which are terminated by at least two of the hydrolytically degradable bonds. Utilization of language like “wherein the crosslinker moieties of claim 91 have the following structure…” is commonplace language for communicating that the crosslinker moieties referred to in claim 101 are the crosslinker moieties referred to in claim 91. But such language is not utilized in claim 101 and thus it is a correct interpretation to state that claim 101 fails to further limit claim 91 as it contains a crosslinker moiety not recited in claim 91. Turning to the instant specification, there are a number of possible crosslinker moieties disclosed which is another reason why one cannot simply assume the crosslinker moieties of claim 101 are the crosslinking moieties of claim 91. See for example p. 7 which recites: 
Structures shown for20backbone reagents, backbone moieties, crosslinker reagents, and crosslinker moieties are thus only representative examples. 
And the paragraphs spanning pages 10-11 make clear that a number of crosslinker moieties are contemplated:


A crosslinker reagent is terminated by two polymerizable functional groups and may comprise no biodegradable group or may comprise at least one biodegradable bond. Preferably, the crosslinker reagent comprises at least one biodegradable bond. 

In one embodiment, a crosslinker reagent consists of a polymer. Preferably, crosslinker reagents have a molecular weight in the range of from 60 Da to 5 kDa, more preferably, from 0.5 kDa to 4 kDa, even more preferably from 1 kDa to 4 kDa, even more preferably from 1 kDa to 3 kDa.

In addition to oligomeric or polymeric crosslinking reagents, low-molecular weight crosslinking reagents may be used, especially when hydrophilic high-molecular weight backbone moieties are used for the biodegradable hydrogel formation. 

In one embodiment, crosslinker reagent comprises monomers connected by biodegradable bonds, i.e. the crosslinker reagent is formed from monomers connected by biodegradable bonds. Such polymeric crosslinker reagents may contain up to 100 biodegradable bonds or more, depending on the molecular weight of the crosslinker reagent and the molecular weight of the monomer units. Examples for such crosslinker reagents may comprise poly(lactic acid) or poly(glycolic acid) basedpolymers. 

Preferably, the crosslinker reagents are PEG based, preferably represented by only one PEG based molecular chain. Preferably, the poly(ethylene glycol) based crosslinker reagents are hydrocarbon chains comprising connected ethylene glycol units, wherein the poly(ethylene glycol) basedcrosslinker reagents comprise at least each m ethylene glycol units, and wherein m is an integer in the range of from 3 to 100, preferably from 10 to 70. Preferably, the poly(ethylene glycol) based crosslinker reagents have a molecular weight in the range of from 0.5 kDa to 5 kDa.
And in addition, the specification (p. 4 and a number of other locations) defines the term hydrolytically degradable and recites aconityls, acetals, amides, carboxylic anhydrides, esters, imines, hydrazones, maleamic acid amides, ortho esters, phosphamides, 
	It is clear that multiple possible crosslinker moieties are contemplated in the disclosure and that a single hydrogel can have more than one crosslinker moiety present. Accordingly, the examiner maintains that claim 101 fails to further limit claim 91 from which it depends. Appellant could overcome this rejection by writing claim 101 in independent form or by amending the claim in such a way to make it clear that the crosslinker moieties of claim 101 are intended to be the same crosslinker moieties referred to in claim 91 (e.g. “wherein the crosslinker moieties of claim 91 have the following structure…”). 

(B) Regarding the Non-Statutory Double Patenting (NSDP) rejections of claims 95-98, 101 and 109 over claims 1-27 of U.S. Patent No. 9138462; over claims 1-24 of U.S. Patent No. 9457066; over claims 1-50 of U.S. Patent No. 9265723; and over claims 1-26 of U.S. Patent No. 9133276, appellant notes that independent claim 1 of each of the cited patents recites:
“.. .a hydrogel (Z) with backbone moieties of formula C—(A—Hyp)4, wherein: 
	each A is independently selected from the formula 
	—(CH2)n1(OCH2CH2)nX’—; 
wherein:
n1 is 1 or 2;” 
and appellant argues that because n1 is 1 or 2 and cannot be 0, that each A group of the cited patents all contain at least one CH2 group between C and the poly(ethylene glycol) 2CH2)n. Whereas the instant claims define A to be a poly(ethylene glycol) based polymeric chain and do not recite the extra CH2 group(s). Thus appellant concludes that the instant claims are distinguished from the patented claims. These arguments have been fully considered but are not persuasive.
	The examiner agrees with appellant’s assessment of the structure of the patented claims. The examiner does not agree with appellant’s conclusion that A does not recite the extra CH2 groups. Claim 95 is not limited to just –(OCH2CH2)n as purported by appellant. Instant claim 95 recites “wherein each A is independently a poly(ethylene glycol) based polymeric chain terminally attached to the quaternary carbon by a permanent covalent bond”. Claim 95 does not preclude a structure where n1 is 1 or 2. A poly(ethylene glycol) based polymer chain does not preclude a methylene (n1 is 1) or ethylene (n1 is 2) group. Such an interpretation is consistent with the instant specification which recites in numerous locations (see for example p. 14) that “[i]t is understood that a PEG-based polymeric chain may be terminated or interrupted by alkyl or aryl groups…” PEG is short for poly(ethylene glycol). The examiner maintains that the patented claims anticipate the instant claims.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        
Conferees:
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        

SCE SPE, Art Unit 1699

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.